Title: From Benjamin Franklin to Dumas, 29 August 1781
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric


Dear Sir
Passy, Augt. 29. 1781
I have just receiv’d yours of the 24th.—which I read with Pleasure.
This serves to recommend to your Notice and Civilities the Bearer Dr Foulke, a young Physician of Philadelphia, of excellent Character, who travels for Improvement in his Profession. I recommend him earnestly to your Civilities, and request you would introduce him to such Physicians of your Acquaintance whose Conversations may contribute to increase his Knowledge. I wish him among other things to have an Opportunity of seeing your Hospitals, which are admirable for their Order and Cleanliness. I am ever, with great Esteem and Affection, Dear Sir, Your most obedient and most humble Servant
B Franklin
M. Dumas
 
Endorsed: Passy 24e. Août 1781 S. E. Mr. Franklin
